 1   ALEX G. TSE (CABN rs2348)
     United States Attorney
 2
     BARBARA J. VALLTERE (DCBN 4393s3)
 )   Chief, Criminal Division

 4   ERIN A. CORNELL (CABN 227r3s)
     Assistant United States Attorney
 5
              450 Golden Gate Avenue, Box 36055
 6            San Francisco, Califomia 9 41 02-3 49 5
              Telephone: (415) 436-7 124
 7            Facsimile: (415) 436-723 4
              erin. comell@usdoj gov  .


 8
     Attorneys for United States of America
 9

10                                           T]NITED STATES DISTRICT COURT

11                                        NORTHERN DISTRICT OF CALIFORNIA

t2                                                 SAN FRANCISCO DIVISION

13   TINITED STATES OF AMERICA.                              )   CASE NO. CV 18-02185 EMC
                                                             )
t4            Plaintiff,                                     ) SETTLEMENT AGREEMENT, [PROPOSED]
                                                             ) JUDGMENT OF FORFEITURE, AND
15       V                                                   ) DISMISSAL OF ACTION WITH PREJUDICE
                                                             )
t6   APPROXIMATELY $32,900 IN LINITED                        )
     STATES CURRENCY,                                        )
17                                                           )
              Defendant.                                     )
18                                                           )

t9
20            As set forth in the attached settlement agreement, plaintiff United States of America and

2l   claimant Kory Moore have entered into a settlement agreement, whereby the govemment agrees to

22   return to the claimant $10,000 of the defendant currency, and claimant agrees to the judicial forfeiture of

23   $22,900 of the defendant curency.

24            Accordingly, based on the terms and conditions in the settlement agreement entered into between

25   the United States and the claimant, the parties agree that, subject to the Court's approval, the proposed

26   Judgment of Forfeiture that is submitted below be entered, and that the action be dismissed with

27   prejudice.

28

     Settlement Agr., [P] Order of Forfeiture;   Dismissal   I
     cv 18-02185 EMC
 1            SO STIPULATED, AGREED, AND RESPECTFULLY REQUESTED

 2   DATED: December           14, 2018

 J                                                                    lsl Korv Moore
                                                                      KORY MOORE
 4
                                                                      Claimant
 5


 6

 l   DATED: December           18, 2018                               ALEX G. TSE
                                                                      United States Attomey
 8

 9                                                                    ls/ Erin A. C,   I
                                                                      ERIN A. CORNELL
10
                                                                      Assistant United States Attomey
11
              I hereby attest that I have permission of the parties to enter a conformed signature (/s/) for all
t2
     signatures within this e-filed document.
13
     DATED: December           18,2018                                ALEX G. TSE
t4                                                                    United States Attorney

15
                                                                      lsl Erin A.
t6                                                                    ERIN A. CORNELL
l7                                                                    Assistant United States Attomey

18

t9                                   IPROPOSEDI JUDGMENT OF FORFEITURE

20           Upon consideration of the settlement agreement and the record, and for good cause shown, it is

2l   by the Court on    this 19      day of December, 2078,

22           ORDERED, ADJUDGED AND DECREED that$22,900 of the defendant currency by, and

23   hereby is, FORFEITED to the United States for disposition by the Attomey General in accordance with

24   law; and it is frrther ordered that the action be, and hereby is, dismissed with prejudice.

25
     Date December 19, 2018
26

27
                                                               HON. EDWARD M. CHEN
28                                                             United States District Judge

     Settlement Agr., [P] Order of Forfeiture; Dismissal   2
     cv   18-02185 EMC
                                   SETTLEMENT AGREEMENT

                             In re Seizure of $32.900 in U.S. Currencv
                                    Asset ID No. 1t-USP-000350
                                     Case No.   CV 18-02185 EMC

       In order to resolve this case without the expense of litigation, and in full and final
settlement of all civil claims and disputes arising from and related to the civil forfeiture of the
defendant currency listed above, ttre United States of America ("United States") and potential
claimant Kory Moore, ("Claimant") hereby agree as follows:

        l.   Claimant asserts that he is the sole owner and sole claimant to the $32,900.00 in U.S
             Currency seized by the United States Postal Inspection Service on or about October
             25, 2017 (the "defendant currency'').

        2. Claimant represents that he has had the opportunity to consult with an attorney, and
             he has carefully read and understands the scope and effect of the provisions of this
             settlement agreement.

        3.   The parties each agree that the United States    will return a total of $10,000.00 of the
             defendant crrrency to Claimant. The return of a total of $10,000.00 (and all interest
             accrued thereon, subject to any delinquent debts owed to any federal, state, or local
             agencies) shall be in full settlement and satisfaction of any and all claims to the
             defendant crurency by Claimant, his heirs, representatives, and assignees. Claimant,
             his heirs, representatives, and assignees shall hold harmless the United States, and
             any and all agents, officers, representatives, and employees of the same, and
             including all federal, state, and local enforcement officers, for any and all acts directly
             or indirectly related to the seizure and forfeiture of the defendant currerrcy.

       4. Claimant does not contest that the remainder        of the defendant crurency ($22,900.00,
             plus all interest accrued on that amount, hereafter the "remaining currency'') is
             subject to forfeiture pursuant to Title 21, United States Code, Section 881(a)(6).
             Claimant withdraws any administrative claims to the remaining currency and
             consents to the forfeiture of the remaining curency to the United States (including by
             administrative or judicial, civil or criminal forfeiture) without further notice to him.
             Claimant further relinquishes all rights, title, and interest in the remaining crrrency
             and agrees that the remaining currency shall be forfeited to the United States and
             disposed of according to law by the United States. Claimant agrees not to make any
             further claim or request of any kind to the remaining curency. Claimant also agrees
             not to assist any other individual or entity in any effiort to contest this forfeiture nor to
             allow a request of any kind on his behalf to any or all of the remaining currency.
             Claimant further waives any and all constitutional and statutory challenges in any
             form (including by direct appeal, habeas co{pus, or any other means) to any forfeiture
             carried out in accordance with this Agreernent, including waiving any claim that the
                                                     I
Settlement Agreement re: Seizure of $32,900.00
Asset ID l8-USP-000350
Case No.   CV l8-02185 EMC
            forfeiture constitutes an excessive fine or punishment and waiving any claim based
            upon a statute of limitations or upon due process. Nothing in this agreement
            constitutes admission of any fact or wrongdoing by the Claimant.

       5.   Each party shall pay its own attomey fees and costs.

       6.   The signatures below sigmff that party's understanding of and agreement to all of the
            above terms.

       Dated:   rd   ft) f U                     ALEX G. TSE
                                                 United States Attorney
                                                          District of



                                                 ERIN A.
                                                 Assistant United States Attomey



       Dated:




                                                    2
Settlement Agreement re: Seizure of $32,900.00
Asset ID l8-USP-000350
Case No. CV 18-02185 EMC
